 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   BARRY L. BROOKINS,                     1:18-cv-00645-DAD-GSA-PC
10                Plaintiff,                ORDER REQUIRING DEFENDANT
                                            DWIVEDI TO SHOW CAUSE WITHIN
11         vs.                              THIRTY DAYS WHY DEFAULT SHOULD
                                            NOT BE ENTERED AGAINST HIM
12   RAJENDRA DWIVEDI,                      (ECF No. 32.)
13               Defendant.                 ORDER DIRECTING CLERK’S OFFICE
                                            TO SERVE COURTESY COPY OF THIS
14                                          ORDER ON DEFENDANT DWIVEDI AT
                                            ADDRESS BELOW
15

16

17

18

19          Barry L Brookins (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983.
21          This case now proceeds with Plaintiff’s Complaint filed on May 10, 2018, against
22   defendant Rajendra Dwivedi (“Defendant”) for failing to provide adequate medical care in
23   violation of the Eighth Amendment. (ECF No. 1.)
24          On September 15, 2019, defendant Dwivedi executed a waiver of service of summons
25   form which was submitted to the court on October 1, 2019 by the United States Marshal. (ECF
26   No. 32.) Defendant’s response to Plaintiff’s Complaint was due to be filed within 60 days after
27   August 15, 2019. Fed. R. Civ. P. 12(a), 6(d). (ECF No. 28 at 1.) The 60-day time period has
28   passed, and Defendant has not made an appearance or requested an extension of time.

                                                    1
 1        Accordingly, it is HEREBY ORDERED that:
 2        1.    Within thirty (30) days from the date of service of this order, Defendant Dwivedi
 3              shall show cause why default should not be entered against him;
 4        2.    To facilitate his ability to comply with this order, Defendant’s obligation to
 5              respond to the Complaint is extended thirty days from the date of service of this
 6              order;
 7        3.    Defendant’s failure to respond to this order may result in entry of default against
 8              Defendant; and
 9        4.    The Clerk’s Office shall serve a courtesy copy of this order on Defendant at:
10
                         Dr. Rajendra Dwivedi
11                       623 W. Putnam Ave.
                         Porterville, CA 93257
12

13

14
     IT IS SO ORDERED.
15

16     Dated:   December 2, 2019                             /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
